 Case 16-50095        Doc 342     Filed 04/24/19 Entered 04/24/19 10:40:59         Desc Main
                                   Document     Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA

IN RE:                                      *       CHAPTER 7
                                            *
JOSEPH SIDNEY DUMAS,                        *
                                            *
                      Debtor(s)             *      CASE NO. 16-50095 AEC
                                            *

                             ABANDONMENT OF PROPERTY

        After notice and a hearing, WILLIAM M. FLATAU, Trustee representing the estate of
the above-named debtor(s), has determined that the following property is burdensome to the
estate or that it is of inconsequential value to the estate:

                                DESCRIPTION OF PROPERTY

                  •    1/8 interest in 7 acres in land on Hwy. 83 S in Jasper County, GA
                                              • Cash - $100.00
                      • Capitol City Bank, Checking Accounts (4), 6901, 1506, 7001,
                                                        6801
                                          • Jack Daniel bottles (16)
                                           • Furniture, Basement
                                          • Igloo cooler, Basement
                            • Interest in ins. Policies – Woodmen of the World
                                     • Interest in ins. Policy – Principal
                                      • J. Sidney Dumas IRA E*Trade
                                 • DSW Holdings, LLC – 25% ownership
                          • JSD South Land Resources, LLC – 100% ownership
                             • Southland Appraisals, Inc. – 100% ownership
                                • JLS Investments, LLC – 33% ownership
                            • Sand Pointe Properties, LLC – 100% ownership

                  •    Debtor claimant in American Arbitration Assn against Junk King
                       Franchise Systems, Inc. regarding breach of a franchise agreement
                        which Sand Pointe Properties, LLC was original Franchisee and
                                which Eco-X-Press, LLC is current franchisee.

     NOW, therefore, pursuant to the powers vested in him by Bankruptcy Code 544(a),
WILLIAM M. FLATAU, Trustee, does hereby abandon the above-described property.
 Case 16-50095     Doc 342      Filed 04/24/19 Entered 04/24/19 10:40:59   Desc Main
                                 Document     Page 2 of 2


      This 24th day of April, 2019.


                                               /s/ William M. Flatau__________
                                               WILLIAM M. FLATAU
                                               Chapter 7 Trustee
                                               State Bar No. 262800
118 Idle Hour Drive
Macon, Georgia 31210
(478) 719-0628
billflatau@hotmail.com
